EXHIBIT 10.7

CHICOPEE SAVINGS BANK

CHANGE IN CONTROL AGREEMENT

This AGREEMENT (“Agreement”) is hereby entered into as of July 19, 2006, by and
between Chicopee Savings Bank (the “Bank”), a Massachusetts-chartered financial
institution, with its principal offices at 70 Center Street Chicopee,
Massachusetts 01013 , Maria J.C. Aigner (“Executive”) and Chicopee Bancorp, Inc.
(the “Company”), a Massachusetts-chartered corporation and the stock holding
company of the Bank, as guarantor.

WHEREAS, the Bank recognizes the importance of Executive to the Bank’s
operations and wishes to protect her position with the Bank in the event of a
change in control of the Bank or the Company for the period provided for in this
Agreement; and

WHEREAS, Executive and the Board of Directors of the Bank desire to enter into
an agreement setting forth the terms and conditions of payments due to Executive
in the event of a change in control and the related rights and obligations of
each of the parties.

NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, it is hereby agreed as follows:

 

1. Term of Agreement.

(a)        The term of this Agreement shall be deemed to have commenced as of
the date first above written and shall continue for a period of thirty-six
(36) full calendar months thereafter. Commencing on the date of the execution of
this Agreement, the term of this Agreement shall be extended for one day each
day until such time as the board of directors of the Bank (the “Board”) or
Executive elects not to extend the term of the Agreement by giving written
notice to the other party in accordance with Section 7 of this Agreement, in
which case the term of this Agreement shall be fixed and shall end on the third
anniversary of the date of such written notice.

(b)        Notwithstanding anything in this Section to the contrary, this
Agreement shall terminate if Executive or the Bank terminates Executive’s
employment prior to a Change in Control.

 

2. Change in Control.

(a)        Upon the occurrence of a Change in Control of the Bank or the Company
followed at any time during the term of this Agreement by the termination of
Executive’s employment in accordance with the terms of this Agreement, other
than for Just Cause, as defined in Section 2(c) of this Agreement, the
provisions of Section 3 of this Agreement shall apply. Upon the occurrence of a
Change in Control, Executive shall have the right to elect to voluntarily
terminate her employment at any time during the term of this Agreement following
an event constituting “Good Reason.”

For purposes of this Section 2(s), “Good Reason” means, unless Executive has
consented in writing thereto, the occurrence following a Change in Control, of
any of the following:

 

  (i) the assignment to Executive of any duties materially inconsistent with
Executive’s position, including any material change in status, title, authority,
duties or responsibilities or any other action that results in a material
diminution in such status, title, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and that is remedied by the Association or Executive’s
employer reasonably promptly after receipt of notice thereof given by the
Executive;



--------------------------------------------------------------------------------

  (ii) a reduction by the Bank (or its successor) of the Executive’s base salary
in effect immediately prior to the Change in Control;

 

  (iii) the relocation of the Executive’s office to a location more than
thirty-five (35) miles from its location as of the date of this Agreement;

 

  (iv) the taking of any action by the Bank or any of its affiliates or
successors that would materially adversely affect the Executive’s overall
compensation and benefits package, unless such changes to the compensation and
benefits package are made on a non-discriminatory basis to all employees; or

 

  (v) the failure of the Bank (or its successor) or any affiliate that directly
or indirectly owns or controls any affiliate by which Executive is employed, to
obtain the assumption in writing of the Bank’s obligation to perform this
Agreement by any successor to all or substantially all of the assets of the Bank
or such affiliate within thirty (30) days after a reorganization, merger,
consolidation, sale or other disposition of assets of the Bank or an affiliate.

(b)        For purposes of this Agreement, a “Change in Control” shall be deemed
to occur on the earliest of:

 

  (i) Merger: The Company or the Bank merges into or consolidates with another
corporation, or merges another corporation into the Company or the Bank, and as
a result less than a majority of the combined voting power of the resulting
corporation immediately after the merger or consolidation is held by persons who
were stockholders of the Company or the Bank immediately before the merger or
consolidation;

 

  (ii) Acquisition of Significant Share Ownership: The Company files, or is
required to file, a report on Schedule 13D or another form or schedule (other
than Schedule 13G) required under Sections 13(d) or 14(d) of the Securities
Exchange Act of 1934, if the schedule discloses that the filing person or
persons acting in concert has or have become the beneficial owner of 25% or more
of a class of the Company’s voting securities, but this clause (b) shall not
apply to beneficial ownership of Company voting shares held in a fiduciary
capacity by an entity of which the Company directly or indirectly beneficially
owns 50% or more of its outstanding voting securities;

 

  (iii) Change in Board Composition: During any period of two consecutive years,
individuals who constitute the Bank’s or the Company’s Board of Directors at the
beginning of the two-year period cease for any reason to constitute at least a
majority of the Bank’s or the Company’s Board of Directors; provided, however,
that for purposes of this clause (iii), each director who is first elected by
the board (or first nominated by the board for election by the stockholders) by
a vote of at least two-thirds (2/3) of the directors who were directors at the
beginning of the two-year period shall be deemed to have also been a director at
the beginning of such period; or

 

  (iv) Sale of Assets: The Company or the Bank sells to a third party all or
substantially all of its assets.

 

2



--------------------------------------------------------------------------------

(c)        Executive shall not have the right to receive termination benefits
pursuant to Section 3 hereof upon termination for Just Cause. The term “Just
Cause” shall mean termination because of Executive’s personal dishonesty,
incompetence, willful misconduct, any breach of fiduciary duty involving
personal profit, intentional failure to perform stated duties, willful violation
of any law, rule, regulation (other than traffic violations or similar
offenses), final cease and desist order, or any material breach of any provision
of this Agreement. Notwithstanding the foregoing, Executive shall not be deemed
to have been terminated for Just Cause unless and until there shall have been
delivered to her a copy of a resolution duly adopted by the affirmative vote of
a majority of the entire membership of the Board of Directors of the Bank at a
meeting of the Board of Directors called and held for that purpose (after
reasonable notice to Executive and an opportunity for her, together with
counsel, to be heard before the Board of Directors), finding that in the good
faith opinion of the Board of Directors, Executive was guilty of conduct
justifying termination for Just Cause and specifying the particulars thereof in
detail. Executive shall not have the right to receive compensation or other
benefits for any period after termination for Just Cause. During the period
beginning on the date of the Notice of Termination for Just Cause pursuant to
Section 4 hereof through the Date of Termination, stock options granted to
Executive under any stock option plan shall not be exercisable nor shall any
unvested stock awards granted to Executive under any stock benefit plan of the
Association, the Company or any subsidiary or affiliate thereof, vest. At the
Date of Termination, such stock options and any such unvested stock awards shall
become null and void and shall not be exercisable by or delivered to Executive
at any time subsequent to such termination for Just Cause.

 

3. Termination Benefits.

(a)        If, within two (2) years of a Change in Control, Executive
voluntarily terminates employment for Good Reason (in accordance with
Section 2(a) of this Agreement) or if the Bank involuntarily terminates her
employment, Executive shall receive:

 

  (i) a lump sum cash payment equal to three (3) times the Executive’s average
annual compensation (based on taxable income reported in Box 1 of Executive’s
Form W-2) for the five (5) preceding calendar years. Such payment shall be made
not later than five (5) days following Executive’s termination of employment and
shall be reduced, if necessary, to avoid an excess parachute payment as noted in
paragraph (b) of this Section 3.

 

  (ii) Continued benefit coverage under all Bank health and welfare plans which
Executive participated in as of the date of the Change in Control (collectively,
the “Employee Benefit Plans”) for a period of thirty-six (36) months following
Executive’s termination of employment. Said coverage shall be provided under the
same terms and conditions in effect on the date of Executive’s termination of
employment. Solely for purposes of benefits continuation under the Employee
Benefit Plans, Executive shall be deemed to be an active employee. To the extent
that benefits required under this Section 3(a) cannot be provided under the
terms of any Employee Benefit Plan, the Bank shall enter into alternative
arrangements that will provide Executive with comparable benefits.

(b)        Notwithstanding the preceding provisions of this Section 3, in no
event shall the aggregate payments or benefits to be made or afforded to
Executive under said paragraphs (the “Termination Benefits”) constitute an
“excess parachute payment” under Section 280G of the Code or any successor
thereto, and to avoid such a result, Termination Benefits will be reduced, if
necessary, to an amount (the “Non-Triggering Amount”), the value of which is one
dollar ($1.00) less than an amount equal to three (3) times Executive’s “base
amount,” as determined in accordance with said Section 280G. The allocation of
the reduction required hereby among the Termination Benefits provided by this
Section 3 shall be determined by Executive.

 

3



--------------------------------------------------------------------------------

4. Notice of Termination.

(a)        Any purported termination by the Bank or by Executive shall be
communicated by Notice of Termination to the other party hereto. For purposes of
this Agreement, a “Notice of Termination” shall mean a written notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated.

(b)        “Date of Termination” shall mean the date specified in the Notice of
Termination (which, in the case of a termination for Just Cause, shall not be
less than thirty (30) days from the date such Notice of Termination is given).

 

5. Source of Payments.

All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank. The Company, however, unconditionally
guarantees payment and provision of all amounts and benefits due hereunder to
Executive and, if such amounts and benefits due from the Association are not
timely paid or provided by the Bank, such amounts and benefits shall be paid or
provided by the Company.

 

6. Effect on Prior Agreements and Existing Benefit Plans.

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior agreement between the Bank and Executive, except that this
Agreement shall not affect or operate to reduce any benefit or compensation
inuring to Executive of a kind elsewhere provided. No provision of this
Agreement shall be interpreted to mean that Executive is subject to receiving
fewer benefits than those available to her without reference to this Agreement.
Nothing in this Agreement shall confer upon Executive the right to continue in
the employ of the Bank or shall impose on the Bank any obligation to employ or
retain Executive in its employ for any period.

 

7. No Attachment.

(a)        Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation or to execution,
attachment, levy or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to affect any such action shall be null, void
and of no effect.

(b)        This Agreement shall be binding upon, and inure to the benefit of,
Executive, the Association and their respective successors and assigns.

 

8. Modification and Waiver.

(a)        This Agreement may not be modified or amended except by an instrument
in writing signed by the parties hereto.

(b)        No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future or as to any act other than that
specifically waived.

 

9. Severability.

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

 

4



--------------------------------------------------------------------------------

10. Headings for Reference Only.

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement. In addition, references herein to the
masculine shall apply to both the masculine and the feminine.

 

11. Governing Law.

This Agreement shall be governed by the laws of the Commonwealth of
Massachusetts, without regard to principles of conflicts of law of the
Commonwealth of Massachusetts.

 

12. Arbitration.

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators sitting in a location selected by Executive within fifty (50) miles
from the location of the Association, in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of her right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.

 

13. Payment of Legal Fees.

All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Association, only if Executive is successful pursuant to a
legal judgment, arbitration or settlement.

 

14. Indemnification.

The Company or the Bank shall provide Executive (including her heirs, executors
and administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense and shall indemnify Executive (and her
heirs, executors and administrators) to the fullest extent permitted under
applicable law against all expenses and liabilities reasonably incurred by her
in connection with or arising out of any action, suit or proceeding in which she
may be involved by reason of her having been a director or officer of the
Company or the Association (whether or not she continues to be a director or
officer at the time of incurring such expenses or liabilities), such expenses
and liabilities to include, but not be limited to, judgments, court costs,
attorneys’ fees and the cost of reasonable settlements.

 

15. Successors to the Bank and the Company.

The Bank and the Company shall require any successor or assignee, whether direct
or indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all of the business or assets of the Bank or the Company,
expressly and unconditionally to assume and agree to perform the Bank’s and the
Company’s obligations under this Agreement, in the same manner and to the same
extent that the Bank and the Company would be required to perform if no such
succession or assignment had taken place.

 

16. Miscellaneous.

Any payment made pursuant to this Agreement, or otherwise, is subject to and
conditioned upon their compliance with 12 U.S.C. Section 1828(k) and FDIC
regulation 12 C.F.R. Part 359, Golden Parachute and Indemnification Payments.

 

5



--------------------------------------------------------------------------------

SIGNATURES

IN WITNESS WHEREOF, Chicopee Savings Bank and Chicopee Bancorp, Inc. have caused
this Agreement to be executed and their seals to be affixed hereunto by their
duly authorized officers, and Executive has signed this Agreement, on the 19th
day of July, 2006.

 

ATTEST:     CHICOPEE SAVINGS BANK /s/ Theresa C. Szlosek     By:   /s/ William
J. Giokas       For the Entire Board of Directors ATTEST:     CHICOPEE BANCORP,
INC.             (Guarantor) /s/ William J. Giokas     By:   /s/ Theresa C.
Szlosek       For the Entire Board of Directors [SEAL]     WITNESS:    
EXECUTIVE /s/ Theresa C. Szlosek     /s/ Maria J.C. Aigner     Maria J.C. Aigner

 

6